Citation Nr: 0017594	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  94-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability solely as the result of the 
veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
December 1977.  

This matter arises from various rating decisions rendered 
since October 1991 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefit now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate disposition.  As part of its 
decision rendered in February 1998, the Board remanded the 
issue of the veteran's entitlement to a total disability 
rating back to the RO for additional consideration.  That 
action was taken, and the case was returned to the Board in 
April of 2000 for final appellate disposition.  


FINDINGS OF FACT

1.  Service connection is in effect for a scar as a 
postoperative residual of surgery for a ventral hernia, 
currently evaluated as 10 percent disabling; peptic acid 
disease with duodenal ulcer, other postoperative residuals of 
a ventral hernia, and residuals of bowel resection for small 
bowel obstruction, all evaluated as zero percent disabling.  
The veteran's combined disability evaluation is 10 percent.  

2.  The veteran did not complete high school; he has work 
experience as a truck driver, mechanic, and stock boy.  

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.  



CONCLUSION OF LAW

The criteria for a total rating based upon individual 
unemployability due solely as the result of service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to a total disability 
rating based upon individual unemployability resulting solely 
from service-connected disabilities, there must be physical 
and/or psychological impairment so severe in nature that it 
would be impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In this regard, a total disability rating for 
compensation purposes may be assigned when the schedular 
rating is less than total, provided that where there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In the instant case, the 
veteran's service-connected disabilities have a combined 
evaluation of 10 percent.  Thus, the veteran does not meet 
the threshold requirements for a grant pursuant to the 
provisions of 38 C.F.R. § 4.16(a).  

Notwithstanding this, however, the veteran may be granted a 
total disability rating if the evidence of record 
demonstrates that he is unable to secure or follow a 
substantially gainful occupation as a factual matter because 
of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(b).  In making such a determination, the veteran's age 
is not for consideration.  See 38 C.F.R. § 4.19.  

The facts in this case are not in dispute.  The veteran last 
worked full time in June 1991.  During the four years prior 
to that time, the veteran worked as a mechanic, truck driver, 
and stock boy.  The only evidence furnished by the veteran 
concerning limits imposed on his employment is that contained 
in the decision of a Social Security Administration 
administrative law judge.  This was rendered in March 1993.  
Therein it was held that the veteran's severe chronic 
pancreatitis, hepatitis, and gastroesophageal reflux 
prevented him from performing work at any exertional level on 
a sustained basis.  From this, the judge concluded that the 
foregoing disabilities rendered the veteran unable to perform 
relevant work.  It should be noted that none of these are 
service-connected disabilities.  In contrast, that decision 
made no reference to any of the veteran's service-connected 
disabilities.  

Nor has any evidence been submitted since the administrative 
law judge's determination was rendered to indicate that the 
veteran's service-connected disabilities interfere with his 
employment.  The veteran most recently was afforded a VA 
physical examination in January 2000.  He told the examining 
physician that he was unable to work because of his service-
connected disabilities.  The examining physician then 
reviewed the veteran's file, and indicated that he also was 
familiar with the veteran's history from a treatment 
standpoint.  The examiner found that the veteran's chronic 
abdominal pain appeared to be associated with chronic 
pancreatitis and insufficiency.  Of note was that there was 
no apparent residual of duodenal ulcer disease; nor, for that 
matter, were there any signs of additional small bowel 
obstructions or secondary deformities.  Finally, the examiner 
noted that "recent upper endoscopies as well as physical 
examinations" tended to rule out a history of duodenal ulcer 
and ventral hernia as the source of the veteran's chronic 
abdominal pain symptoms.  Again, the examiner stressed that 
the veteran's abdominal pain was more likely secondary to his 
nonservice-connected chronic pancreatitis.  

The foregoing demonstrates that the veteran has not submitted 
any evidence that would tend to indicate that his service-
connected disabilities, either individually, or in the 
aggregate, have resulted in his unemployability.  Although 
the veteran has stated as much, and given testimony to that 
effect during the course of this appeal, no probative medical 
evidence to that effect has been submitted.  Here, the Board 
notes that where the determinative issue is one involving 
medical diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Since the record does not reflect 
that the veteran possesses the medical training and expertise 
necessary to render an opinion regarding the cause of his 
apparent unemployability, his lay statements standing alone 
cannot serve as a sufficient predicate upon which to grant 
the benefit sought.  

Because it appears that the veteran's current unemployment is 
not the result of his service-connected disabilities, a total 
disability rating based upon individual unemployability is 
not warranted under the provisions of either 38 C.F.R. 
§ 4.16(a) or (b).  


ORDER

A total rating for compensation based upon individual 
unemployability due solely to service-connected disability is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

